[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-11083         ELEVENTH CIRCUIT
                            Non-Argument Calendar    NOVEMBER 17, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                  D.C. Docket No. 6:10-cr-00274-AKK-RRA-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

TIMOTHY LEE CALVIN, a.k.a. Slim Thug,

                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         _________________________

                               (November 17, 2011)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:

      Tim Coyle, appointed counsel for Timothy Lee Calvin in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Calvin’s conviction and

sentence are AFFIRMED.




                                         2